DETAILED ACTION
This action is responsive to the amendments filed 3/22/2021.
Claims 1-20 are pending. Claims 1, 2, 5, 7-10, 14 and 16-20 are currently amended.
The double patenting rejection is withdrawn.
All prior rejections under 35 U.S.C. §§ 102-103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 10, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouguerra, U.S. PGPUB No. 2012/0069028 (“Bouguerra”), in view of Reponen, et al., U.S. PGPUB No. 2008/0158334 (“Reponen”).
Bouguerra teaches a system and method for enhancing a video chat session. With regard to Claim 1, Bouguerra teaches a method, comprising: 
receiving, by one or more processors, a video stream depicting an object ([0059] describes animating portions of a video stream by augmenting features identified therein using video emoticons); 
receiving input, during sequential presentation of a plurality of frames of the video stream, the input representing a selection of a timing scheme for presentation of a graphical representation ([0063] describes that a user selection for an animated video emoticon may persist for a set period of time, after which the emoticon terminates); and 
in response to detecting an event and based on the timing scheme, rendering the graphical representation relative to the object within one or more subsequent frames of the video stream ([0062] describes that particular video emoticons can be applied to frames of a video in response to dynamically detecting specific patterns of features in the video stream).
Bouguerra, in view of Reponen teaches a selection of a timing scheme comprising timed intervals. Bouguerra generally teaches a set time associated with a display of a graphical representation, as described above. Reponen teaches a system and method for adding an effect to a video chat. [0036] describes that an effect can be added to a video call display in response 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Bouguerra with Reponen. The ability of users to set time periods for the display of effects in video chat streams gives users more control over the effects that are added. Therefore, one of skill in the art would seek to modify Bouguerra to include elements of Reponen, in order to improve user experience by providing additional control over graphical enhancements to a video chat or streaming session.
Claim 16 recites a system that carries out the method of Claim 1, and is similarly rejected. Claim 19 recites a medium storing instructions which are executed to carry out the method of Claim 1, and is likewise rejected. 
With regard to Claim 2, Bouguerra teaches that the object comprises at least a portion of a face, further comprising: identifying one or more positions on the portion of the face corresponding to the input; linking the input to the one or more positions on the portion of the face; generating the graphical representation of the input, the graphical representation of the input linked to the one or more positions on the portion of the face; and in response to detecting an event and based on the timing scheme, rendering the graphical representation on the portion of the face within one or more subsequent frames of the video stream, the graphical representation presented on the portion of the face at the one or more positions.
Bouguerra teaches at [0060] that video emoticons are linked to a predefined set of features, and in particular specific features of a user’s face, such as eyes, nose, mouth, etc. In one example, a surprise emoticon can be associated with a user’s eyes. [0062] describes that 
With regard to Claim 5, Bouguerra teaches generating a graphical plane positioned in front of the object; linking one or more points on the graphical plane to one or more landmarks depicted on the object; and tracking movement of the one or more landmarks and matching the movement of the one or more landmarks with movement of the graphical plane. [0068] describes that a graphic overlaid on facial landmarks such as a user’s eyes can track the movement thereof; Figs. 5B and 5C show a planar animation object that is depicted as following head rotation in 3D space.
With regard to Claim 6, Bouguerra teaches that the graphical plane is contoured such that a graphical representation linked to coordinates on the graphical plane includes two or more three dimensional positions with respect to the object. Figs. 5B and 5C show that the rotation of the planar graphical object in 3D space causes the object to maintain perspective. The objects rotate in 3D space along with the feature to which they are linked, and the entirety of the object positions are determined as moving in relation to the object to which they are linked.
With regard to Claim 10, Bouguerra teaches storing the graphical representation within a processor-readable storage device; in response to initiating an application, detecting the object within a new video stream; and in response to detecting the object within the new video stream, rendering the graphical representation within the set of frames of the new video 
With regard to Claim 14, Bouguerra teaches that the event is selected by a user and comprises a change from a first manner in which an object landmark appears in first frame of the set of frames to a second manner in which the object landmark appears in a second frame of the set of frames. [0062] describes a user selecting an augmented mode, which applies graphics to detected changes in the video stream that match a graphic, such as an animated smile applied when a face changes in the video by smiling. 
With regard to Claim 15, Bouguerra teaches that rendering the graphical representation comprises causing presentation of the graphical representation according to the timing scheme. [0063] describes that presenting an animated emoticon occurs until a set time has elapsed, in the case where a timing scheme is set.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bouguerra, in view of Reponen, and in view of Kim, U.S. PGPUB No. 2007/0200925 (“Kim”).
With regard to Claim 3, Bouguerra, in view of Kim teaches that receiving the input comprises: determining a first relative distance of the object to an image capture device in a frame of the video stream; determining a size characteristic of the graphical representation based on the first relative distance of the object; and scaling the size characteristic of the graphical representation based on movement of the object from the first relative distance to a second relative distance in a subsequent frame of the video stream. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim with Bouguerra and Reponen. The scaling described in Kim ensures that an overlaid image will maintain the desired proportion as a user moves their head in a frame of a video chat. Therefore, one of skill in the art would be motivated to combine these aspects with teachings of Bouguerra, to improve user experience by ensuring overlaid animations remain in proper proportion with a user’s face.
With regard to Claim 13, Kim teaches determining an amount of a frame of the video stream occupied by the object; determining a relative distance of the object to an image capture device based on the amount of the frame occupied by the object; and scaling a size of the graphical representation based on the relative distance of the object. [0071] describes that a reference area is tracked on a user’s face for overlaying a decoration thereon. [0079] describes that image scaling is carried out related to the facial image. [0059] describes that a reference area can be designated connecting specific facial features.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bouguerra, in view of Reponen, in view of Kim, and in view of Sack, et al., U.S. PGPUB No. 2003/0001868 (“Sack”).
With regard to Claim 4, Kim, in view of Sack teaches that scaling the size characteristic of the graphical representation further comprises: identifying an first line weight for the graphical representation at the first relative distance; determining a first relative position of at least one point on the graphical representation and two or more landmarks depicted on the object; determining a change in distance between the two or more landmarks at the second relative distance; and modifying the first line weight for the graphical representation based on the change in distance between the two or more landmarks to generate a second line weight for the graphical representation.
 Kim teaches at [0059] that a reference area for overlaying an imager can be determined by identifying an area corresponding to facial features, such as two eyes and a mouth. [0071] describes this area is tracked, and [0079] describes scaling an image as necessary. Sack teaches a system and method for graphic processing. [0082]-[083] describe that when an element is scaled, line weights can be determined and an apparent line weight identified and used in the scaling of lines.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bouguerra, in view of Reponen, in view of Turbell, U.S. PGPUB No. 2016/0127681 (“Turbell”) and Leiba, et al., U.S. Patent No. 9,436,304 (“Leiba”).
With regard to Claim 11, Turbell, in view of Leiba teaches a touch screen device configured to be sensitive to a pressure of a touch provides the input, and wherein receiving the input further comprises: determining a touch pressure of the input; identifying an at least one of an edge sharpness, a line color, or color intensity associated with the touch pressure; and assigning the at least one of an edge sharpness, a line color, or color intensity to the graphical representation generated from the input.
Turbell teaches a system and method for modifying video streams. [0035] describes drawing tools with which a user draws graphics to be overlaid on a video object, where drawing is accomplished through a user touching a touch screen to draw lines and other objects. Leiba teaches a system and method for interacting with a touch screen; Col. 10, lines 1-23 describe that a system can determine a user activity with regard to a touch screen device. When the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Turbell with Leiba. Leiba teaches improvements in touch screen interactions, and one of skill in the art would seek to combine Leiba with Turbell in order to improve user experience by incorporating improved interactions into the system of Turbell. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Turbell and Leiba with Bouguerra and Reponen in order to improve user experience by permitting user drawings to enhance video streams in addition to the animations described in Bouguerra.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bouguerra, in view of Reponen, and in view of Hasagawa, et al., U.S. PGPUB No. 2012/0194697 (“Hasegawa”).
With regard to Claim 12, Hasegawa teaches retrieving a specified minimum scale; determining that a size of the object depicted in at least one frame of the video stream is less than the specified minimum scale; and overlaying on top of a frame of the video stream a message informing a user to position the object closer to an image capture device until the size of the object corresponds to the specified minimum scale. 
Hasegawa teaches a system and method for recognizing elements in images or video. [0240]-[0242] describes that an instruction can be output to a user to move closer to a camera, until such time as a recognition process can be successfully completed. Therefore, a scale of a captured object is such that a minimum scale is required to permit the recognition of the object.
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bouguerra, in view of Reponen, and in view of Deng, et al., U.S. PGPUB No. 2015/0365627 (“Deng”).
With regard to Claim 17, Deng teaches causing display of a set of user input elements for selecting graphical effects of the graphical representation, the graphical effects comprising a sparkles effect, a neon glow effect, and a timed glow effect. [0037] describes sparkle and other effects, which can be timed to various events. [0040]-[0041] describe other selectable effects, including makeup effects, and stickers that can be added. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Deng with Bouguerra and Reponen. Combining elements of Deng with Bouguerra and Reponen provides additional enhancements for video streams, thereby improving user experience with more customization options.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bouguerra, in view of Reponen, and in view of Fang, et al., U.S. PGPUB No. 2015/0310305 (“Fang”).
With regard to Claim 18, Bouguerra, in view of Fang teaches causing display of a style graphical effect for selecting a painting style of the graphical representation and a color palette 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fang with Bouguerra and Reponen. Enabling users to add painting style effects to images further enhances user experience by giving users additional options for personalizing video. Therefore, one of skill in the art would be motivated to combine Fang with Bouguerra and Reponen, to thusly improve user experience. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bouguerra, in view of Reponen, in view of Fang, and in view of Danneels, et al., U.S. PGPUB No. 6,226,015 (“Danneels”).
With regard to Claim 20, Fang, in view of Danneels teaches wherein the painting style enables selection between a cubist and impressionist styles, and wherein the color palette style enables selection between neon glow and pastel styles. Fang teaches choosing painting styles at [0027; Danneels teaches at Col. 2, line 24 – Col. 3, line 7 describes that images captured can be processed, such that the images can be generated to a different sketch or other artistic type, and colorized using a pastel or other color palette chosen by a user. The effect can be applied to successive frames of a video file in order to apply the effect to video content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Danneels and Fang with Bouguerra and Reponen. Adding more customization options with regard to artistic effects and colors enhances user experience .

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds for rejecting the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
6/14/2021